Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Rejections - 35 USC § 103
2. 	The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

3. 	Claims 1-5, 9, 11, 12, 14, 17-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Richards US 6,668,729 in view of Candy US 2011/0035140 and Cummings et al. US 2007/0071549.  Richards discloses a roadway system (10) comprising:
A top module (12) removable from a bottom module (14) having a bottom slab (52) and sidewalls (56), which define portals (22), windows (24) and an interior volume.  Fig. 8.
Wherein the top module is removable from said bottom module.  The bottom module being connectable to additional modules (12/14) to form extended transit corridors.
Wherein each of the top and bottom modules include cavities and conduits for cables, air flow and the like. See Col. 3, ln. 55-Col. 4, ln. 55, Col. 7, lns. 7-Col. 8, ln. 15.
A computer control system for controlling activation of said portals and travel guidance 
instructions to vehicles (28) traveling on said system of modules.  
Sensors operatively associated with said computer control system configured to determine motion within a module or groups of modules.  Col. 5, lns. 42-52.
What Richards does not disclose is where the sensors are located nor a communications hardware for communicating with a remote device.  However, Candy teaches a vehicle sensing system utilizing smart pavement markers comprising:
A plurality of optical transmitter/receiving devices configured to detect motion and or 
speed of a designated target, such as a vehicle, while ignoring detection of 
pedestrians and the like.  
Communications hardware for transmitting a signal to flashing markers disposed further 
along the roadway.  See Figs. 3-5; [0027-31].  
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the roadway system of Richards with the road marker system taught by Candy in order to promote safe driving.
	Further Cummings et al. teach a roadway system comprising:  A plurality of sensors (20) embedded in a roadway (10) and including an RC network configured to emit an RF signal.  [0027-0028].  A vehicle (18) has sensors (22, 24) and a processor (26) configured to receive said RF signals and provide an alert message to the driver of said vehicle (18).  [0029-0032].  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the modular roadway system of Richards with the embedded sensors and communications hardware taught by Cummings et al. in order to increase safety and automate driving.
With respect to claims 2, 3, 14 Richards discloses the top module includes a traffic surface (50, 12) could be used for pedestrian traffic or vehicular traffic, see Figs. 1, 9.  The pedestrian traffic surface (50) having grooves formed at lateral sides of said module, which obviously promote water runoff.  Further, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the traffic surface (12) with a crowned surface to promote water drainage and increase safety.

With respect to claims 4, 5, 9 12 Richards discloses the top module includes conduits (58) for accommodating cables, wires, airflow and the like.  	

With respect to claims 17-20 Richards discloses the bottom module further comprises a base portion (52) and at least two vertical walls or partitions (56).  Wherein the top module (54) is mated and connected with an upper surface of said at least two partition walls (56). See Figs. 1, 8; Col. 9, lns. 18-44.  Richards further discloses forming the top and bottom modules (52, 54) with a plurality of conduits (58) configured for receiving communication lines, power lines, etc. as well as for reducing the weight of the top and bottom slabs.  Wherein the transit modules (10) can be connected end to end for use on grade or elevated as a bridge span or even as a double decker roadway/maglev corridor.  Col. 4, lns. 20-60.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to position the bottom module substantially underground, and sized to be at least 2’ thick, in order to provide storm water drainage, heavy trucks or power lines for said maglev train system.
4. 	Claims 6, 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sing US Richards US 6,668,729 in view of Candy US 2011/0035140 and Cummings et al. US 2007/0071549 as applied to claim 1 above, and further in view of Barrett US 5,101,755.  Richards in view of Candy and Cummings et al. disclose a modular system having at least one elevated roadway to include conduits (58) for utility cables and the like.  As well as portals (22) configured to interconnect the module with additional modules or act as entry points into the modular system.  But do not disclose a providing indicia marking the conduits.  However, Barrett teaches reflective indicator tags for hidden or buried utilities.  Fig. 1, Col. 3, lns. 20-65.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the roadway system of Richards in view of Candy and Cummings et al. with the reflective markers taught by Barrett in order to prevent accidental damage to the utilities.

5. 	Claim 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sing US Richards US 6,668,729 in view of Candy US 2011/0035140 and Cummings et al. US 2007/0071549 as applied to claim 1 above, and further in view of McKeown US 5,846,020.  Richards in view of Candy and Cummings et al. disclose a modular system having at least one elevated roadway supported by columns (60).  But does not disclose a clamping device configured to attach adjacent bottom modules together.  However, McKeown teaches it is known to bolt modular elevated roadway sections (5) together, with bolts through holes in each sections support column.  See col. 3, ln. 37-Col. 4, ln.   Therefore, it would have been obvious to one of ordinary skill in the art before the 
effective filing date of the claimed invention to provide the elevated roadway modules of Richards in view of Candy and Cummings et al. with clamping devices, as taught by McKeown in order to prevent movement between adjacent modules.

6. 	Claim 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sing US Richards US 6,668,729 in view of Candy US 2011/0035140 and Cummings et al. US 2007/0071549 as applied to claim 1 above, and further in view of Siewert US 2011/0302858.  Richards in view of Candy and Cummings et al. disclose a modular system having at least one elevated roadway but do not disclose solar panels. However, Siewert teaches it is known to use roads (10), bridges (50) and traffic barriers (40) to generate solar power that can be fed into a utility grid (28).  See [0028-0033].  Therefore, it would have been obvious to one of ordinary skill in the art before the 
effective filing date of the claimed invention to provide the elevated road modules of 
Richards in view of Candy and Cummings et al. with the solar panels taught by Siewert in order to provide electricity for the modular roadway system.

7. 	Claims 11, 15, 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Richards US 6,668,729 in view of Candy US 2011/0035140 and Cummings et al. US 2007/0071549 as applied to claim 1 above, and further in view of Vait US 6,945,731. Richards in view of Candy and Cummings et al. disclose a modular system having at least one elevated roadway wherein the top and bottom modules include conduits for 
utilities and the like.  But do not disclose access points into the conduits.  However, Vait teaches a subterranean utility marker configured, with a removable lid (36) to provide 
access to an underground utility conduit.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the modular roadway of Richards in view of Candy and Cummings et al. with the access modules taught by Vait in order to provide access to the utilities.

8. 	Claim 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Richards US 6,668,729 in view of Candy US 2011/0035140 and Cummings et al. US 2007/0071549 as applied to claim 1 above, and further in view of Petrenko US 7,629,558.  Richards in view of Candy and Cummings et al. disclose a modular system having at least one elevated roadway wherein the top and bottom modules include conduits for utilities and the like.  But do not disclose heating elements.  However, Petrenko teaches a system (460) for melting or preventing ice from forming on 
windmills, road structures, bridges, communication towers, railways, road signs and the like.  Wherein the system includes a heating element embedded in a substrate to be heated.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the elevated modular roadway of Richards in view of Candy and Cummings et al., with a heating system, as taught by Petrenko in order to prevent ice from forming on the roadway.

Response to Arguments
9. 	Applicant’s arguments filed 9/19/20222022, with respect to the rejection(s) of claim(s) 1-14 under 35 USC 112 and 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further 
consideration, a new ground(s) of rejection is made in view of Candy US 2011/0035140.

Conclusion
10. 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAYMOND W ADDIE whose telephone number is (571)272-6986.  The examiner can normally be reached on m-f 7:30-12:30, then 6-9pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tom Will can be reached on 571-272-
6998.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.  Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 
/RAYMOND W ADDIE/Primary Examiner, Art Unit 3671                               				10/28/2022